
	
		III
		110th CONGRESS
		2d Session
		S. RES. 527
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Mr. Webb (for himself
			 and Mr. Warner) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 23, 2008, as
		  National Adopt A Library Day.
	
	
		Whereas libraries are an essential part of our communities
			 and our national system of education;
		Whereas the citizens of the United States benefit
			 significantly from libraries that serve as an open place for people of all ages
			 and backgrounds to make use of books and other resources that offer pathways to
			 learning, self-discovery, and the pursuit of knowledge;
		Whereas the libraries of the United States depend on the
			 generous donations and support of individuals and groups to ensure that those
			 who are unable to purchase books still have access to a wide variety of
			 resources;
		Whereas certain nonprofit organizations facilitate
			 donations of books to schools and libraries across the country to extend the
			 joys of reading to millions of people in the United States and prevent used
			 books from being thrown away; and
		Whereas several States and Commonwealths that recognize
			 the importance of libraries and reading have adopted resolutions commemorating
			 April 23 as Adopt A Library Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 23, 2008, as National Adopt A Library Day;
			(2)honors
			 organizations that help facilitate donations to schools and libraries;
			(3)urges all people
			 in the United States who own unused books to donate those books to local
			 libraries;
			(4)strongly supports
			 children and families who take advantage of the resources provided by schools
			 and libraries; and
			(5)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
